Case 3:20-mj-00053-BK Document1 Filed 01/22/20 Page1of4 PagelD1

7+ » am - ce [Mod Cr earerterebaa Paap! 2
Ob | a

UNITED STATES DISTRICT COURT 2 2 0
for the

Northern District of Texas CLERK, U.S. DISTRICT COURT

Bang Sk

AO 91 (Rev. 11/11) Criminal Complaint

     
 

 

 

 

 

 

 

 

United States of America }
Vv. )
Case No.
ERIC BRYAN RODRIGUEZ )
) 3:20-MJ-53~ Bd
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 1, 2019 to November 30, 2019 in the county of Dallas in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(a)(1)(A) ENGAGING IN BUSINESS OF DEALING FIREARMS WITHOUT A LICENSE

This criminal complaint is based on these facts:

See attached affidavit of ATF Special Agent Robert Gardner.

& Continued on the attached sheet. if

. Complainant's signature

ATE Special Agent RoberyGardher
Printed name anf title

Sworn to before me and signed in my presence.

C
vue 1/ 22 29-0 (PUBL
a »S |

Judge's sighature

 

City and state: Datlas, Texas RENEE HARRIS TOLIVER, ob Magistrate Judge
~~ Printed name and title

 
Case 3:20-mj-00053-BK Document1 Filed 01/22/20 Page 2of4 PagelID 2
Case 3:20-mj-00051-BK *SEALED* Document 1*SEALED* Filed 01/22/20 Page 2of4 PagelD 2

AFFIDAVIT IN SUPPORT OF CRIMINAL
COMPLAINT AND ARREST WARRANT

Firearms, and Explosives (“ATF”), being duly sworn, do depose and state the following:
INTRODUCTION

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF). Ihave been employed with the ATF since June 2018. I am
presently assigned to the Dallas Field Division, in Dallas, Texas. As such, J am an
“investigative or law enforcement officer” of the United States within the meaning of 21
U.S.C. § 878(a). As part of my duties, I have participated in a number of investigations
involving violations of 18 U.S.C. § 922(a)(1)(A) (Engaging in the Business of Dealing in
Firearms Without a License). This affidavit is made in support of a criminal complaint
and arrest warrant for Eric Bryan Rodriguez (a Hispanic male, date of birth XX-XX-

I, Robert Gardner, a Special Agent with the Bureau of Alcohol, Tobacco,
1999).
|

2. This affidavit is based on my personal knowledge as well as on information
provided to me by other law enforcement officers and other individuals who have
participated in this investigation. Since this affidavit is being submitted for the limited
purpose of establishing probable cause for an arrest warrant via criminal complaint, I
have not included each and every fact known to me concerning this investigation.

PROBABLE CAUSE

 

3. The ATF has been investigating Eric Bryan Rodriguez for matters that

include involved Engaging in the Business of Dealing in Firearms Without a License in

Affidavit - Page |

 
Case 3:20-mj-00053-BK Document1 Filed 01/22/20 Page 3of4 PagelD 3
Case 3:20-mj-00051-BK *SEALED* Document 1*SEALED* Filed 01/22/20 Page3o0f4 PagelD 3

the Dallas Division of the Northern District of Texas from on or about April 1, 2019
continuing through November 30, 2019,

4. According to ATF records of multiple sales, Rodriguez has purchased 21
firearms—-16 AK pattern rifles and 5 AR-15 pattern rifles—in the eight month time
period between April, 2019 and November, 2019. The majority of these rifles were
purchased at the Gun Zone in Mesquite, Texas, and Texas Eagle Armory in Sachse,
Texas—both in the Dallas Division of the Northern District of Texas. Rodriguez paid all
cash for each purchase and the estimated total value of the firearms purchased is
approximately $12,000 dollars. Yet, an employment history inquiry of Rodriguez on
Texas Workforce Commission shows an income of only $3,125.89 in the first two
quarters of 2019.

5. Rodriguez made numerous multiple purchases of the same make and model
firearm in conjunction with other similar models all within the short time span of 8
months. Based on my experience and knowledge of the firearms business, none of the
firearms purchased are known in the firearms community as collectable firearms of
historical significance nor are they firearms that are likely to increase in value.
Additionally, in my training and experience, individuals who purchase firearms for
personal use keep them for substantial periods of time often exceeding several years.

6. On November 7, 2019, ATF Special Agents Craig Jones and Jordan Klutka
interviewed Eric Rodriguez at his residence. During the interview, Rodriguez stated he
does not have any of the firearms that he purchased in the prior eight months. Rodriguez

told agents that he acquires firearms and then willfully engages in selling them for profit

Affidavit - Page 2

 

 
Case 3:20-mj-00053-BK Document1 Filed 01/22/20 Page4of4 PagelD 4
Case 3:20-mj-00051-BK *SEALED* Document 1 *SEALED* Filed 01/22/20 Page 4of4 PagelD 4

at gun shows which he claimed he went to in Fort Worth, Texas. When asked,
Rodriguez was unable to recall which specific gun show he attended. Rodriguez
provided a vague statement where he claimed that he sold the firearms to a middle-aged
Hispanic male. Rodriguez also stated he has engaged in purchasing firearms with two
other individuals as well. Rodriguez was served with a Cease and Desist order, as he
admitted he did not have a federal firearms license even though he was engaging in the
business of dealing firearms.

7. I conducted a check for any pending ATF Federal Firearm Licensee (FFL)
applications under Eric Bryan Rodriguez’s name with negative results.

CONCLUSION

Based on the foregoing facts, acts, and circumstances, there is probable
cause to believe that from on or about April 1, 2019 continuing through November
30, 2019, Eric Bryan Rodriguez (a Hispanic male, date of birth XX-XX-1999)
committed a violation of 18 U.S.C. § 922(a)(1)(A), that is, Engaging in the

Business of Dealing in Firearms Without a License, within the Northern District of

Texas. sD fli

 

Date / ROBERT GARDNER
Special Agent, ATF
Sworn to before e and subscribed ip P my presence he Qbe of
January 2020, at m./ at Dalla . / .

 

Affidavit - Page 3

 
